       Case 1:20-cv-03923-MMB Document 32   Filed 07/12/21   Page 1 of 5




     IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

ALLEGHENY TECHNOLOGIES                        )
INCORPORATED and                              )
ALLEGHENY & TSINGSHAN                         )
STAINLESS, LLC,                               )
                                              )
                  Plaintiffs,                 )
                                              )
       v.                                     )     Court No. 20-03923
                                              )
THE UNITED STATES,                            )
                                              )
                  Defendant.                  )

            ORDER GRANTING STAY OF BRIEFING SCHEDULE

       Upon considering the parties’ Joint Motion for Stay of the Briefing

Schedule, it is hereby ORDERED that the parties’ motion is granted. It

is further

       ORDERED that all further briefing in this matter is stayed; and it

is

       ORDERED that defendant shall file any request or motion

concerning disposition of this matter on or before Wednesday, July 21,

2021; and it is
      Case 1:20-cv-03923-MMB Document 32   Filed 07/12/21   Page 2 of 5




     ORDERED that if defendant does not file such a motion by

Wednesday, July 21, 2021, the parties shall file a joint status report

that same day explaining how the parties wish to proceed.



     SO ORDERED.

                                             _________________________
                                                      JUDGE
Dated:___________________
     New York, New York




                                    2
      Case 1:20-cv-03923-MMB Document 32   Filed 07/12/21   Page 3 of 5




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

ALLEGHENY TECHNOLOGIES                       )
INCORPORATED and                             )
ALLEGHENY & TSINGSHAN                        )
STAINLESS, LLC,                              )
                                             )
                Plaintiffs,                  )
                                             )
     v.                                      )     Court No. 20-03923
                                             )
THE UNITED STATES,                           )
                                             )
                Defendant.                   )

       JOINT MOTION FOR STAY OF BRIEFING SCHEDULE

     Plaintiffs, Allegheny Technologies Incorporated and Allegheny &

Tsingshan Stainless, LLC, and the defendant, the United States jointly

and respectfully request that the Court stay the briefing schedule in

this case. ECF No. 20. Under the Court’s scheduling order, the

plaintiffs’ motion for judgment on the administrative record is due on

July 12, 2021. Id.

     Good cause supports our request. On Friday, July 9, 2021, the

defendant informed counsel for the plaintiffs that it was engaged in

internal discussions concerning disposition of this case. The defendant

explained that it anticipated concluding those discussions and sharing


                                   3
      Case 1:20-cv-03923-MMB Document 32    Filed 07/12/21   Page 4 of 5




the outcome of those discussions with counsel in the following week,

and that it would file any appropriate motion or status report as soon as

practicable.

     In light of this impending request, and in the interest of efficiency,

the parties now jointly and respectfully request that the Court stay the

briefing schedule until Wednesday, July 21, 2021. If the defendant does

not file a motion by that date, the parties respectfully propose that they

be permitted to file a joint status report that same day explaining how

the parties wish to proceed.


                                  Respectfully submitted,

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  JEANNE E. DAVIDSON
                                  Director

                                  /s/ Tara K. Hogan
                                  TARA K. HOGAN
                                  Assistant Director

OF COUNSEL:                       /s/ Meen Geu Oh
                                  MEEN GEU OH
KIMBERLY HSU                      STEPHEN C. TOSINI
Department of Commerce            Senior Trial Counsels
Office of Chief Counsel           U.S. Department of Justice
for Industry & Security           Civil Division
U.S. Department of Commerce       Commercial Litigation Branch


                                    4
      Case 1:20-cv-03923-MMB Document 32   Filed 07/12/21   Page 5 of 5




                                P.O. Box 480
                                Ben Franklin Station
                                Washington, D.C. 20044
                                Tel: (202) 307-0184
                                Email: Meen-Geu.Oh@usdoj.gov

July 12, 2021                   Attorneys for Defendant

                                /s/ Sanford M. Litvack
                                SANFORD M. LITVACK
                                ANDREW L. POPLINGER
                                R. MATTHEW BURKE
                                Chaffetz Lindsey LLP
                                1700 Broadway, 33rd Floor
                                New York, NY 10019
                                Tel.: (212) 257-6960
                                Fax: (212) 257-6950
                                sandy.litvack@chaffetzlindsey.com

July 12, 2021                   Attorneys for Plaintiff




                                  5
